..   Jan . 0. 2020 2:45PM                                            No.011 2 P. 2
              Case 1:16-cv-07295-VM-KNF Document 117 Filed 01/13/20 Page 1 of 3

                                                                                    VENABLE LU'   I   1270 AVENUE OF THE AMERICAS

            VENABLE                                                                 24TH FLOOR I NEW YORK, NY 10020
                                                                                    T +1 212.307.5SIJO F~l 212.307.5598 Vensble.GOlll



                                                                                                      Michael J. Volpe
                                                  l'SDC SD~ Y                                         r 212.sos.s616
                                                                                                      F 212,307.5598
                                                  DOCUMENT                                            mjvolpe@venable.com
        January 10, 2020

        VIA FAX TO 212-805-6382
                                                           ____
                                                  ELECTRONICALLY FILED
                                                  DOC#:
                                                              ___,       ______
        Honorable Victor Marrero
        United States Courthouse
        500 Pearl St., Suite 1040
                                                  DATE FILED~
                                                                    ------
        New York, NY 10007

                 Re:      Basso et al v. NYU, Case No. 16-cv-7295 (VM) (KNF)

        Dear Judge Marrero:

                This firm represents Defendant New York University ("NYU") in the above-referenced
        matter. We write pursuant to Section II.A.2 of Your Honor's Inilividual Practices to respectfully
        request a pre-motion conference to discuss NYU's anticipated motion for summary judgment in
        this case. On December 23, 2019, Mag. Judge Fox adopted the following briefing schedule for
        summary judgment: NYU's moving papers due January 31, 2020; Plaintiffs' Response due March
        13, 2020; and NYU's Reply due April 3, 2020. Dk'i. No. 115 ,

                                                         Background

                Plaintiffs Anna Basso, Amy Hartman and Jaime Villa Ruiz (the "Named Plaintiffs") 1 are
        former students of NYU's Tisch School of the Arts Film & Television graduate program in
        Singapore ("Tisch Asia"), which opened in 2007 and closed, for purely financial reasons, in 2015,
        By all accounts, Tisch Asia was an academic success. NYU invested millions of dollars on new,
        state of the art facilities and equipment and provided a faculty and curriculum commensurate with
        the quality of (and including a number of faculty from) the Tisch School of the Arts Graduate Film
        & Television program in New York (''Tisch NY"). Perhaps best summarizing the Tisch Asia
        experience, Plaintiffs Hartman and Villa Ruiz described their decisions to enroll as one of the best
        and most important decisions of their lives.

                Despite the academic success of Tisch Asia, the Named Plaintiffs have sued NYU alleging
        breach of contract, negligent misrepresentation, fraud, and unjust enrichment. 2 They allege that
        NYlJ's marketing materials on the Tisch Asia website amounted to a general promise that Tisch
        Asia and Tisch NY would be the "san1e" program and NYU failed to deliver on this promise. They
        further allege that NYU was obligated to infonn prospective students about the financial state of


        1
          Your Honor certified a class of"all srudents who an.ended New York University Ti.sch School of the Arts, Asia"
        but excluded the Named Plaintiffs' breach of contract claim from this certification. Dkt. No. 106.
        2
          Your Honor dismissed Plaintiffs' implied covenant of good faith and fair dealing and New York General Business
        Law claims. Order on Motion to Dismiss. Feb. 24, 2017, Dkt. No. 27.
Ja    0. 2020 12:45 PM                                                                   No. 011 2   P. 3
         Case 1:16-cv-07295-VM-KNF Document 117 Filed 01/13/20 Page 2 of 3


      VENABLELLP
     Honorable Victor Marrero
     January l0i 2020
     Page2

     Tisch Asia. Following extensive discovery, NYU asserts that there are no genuine issues of
     material fact to be presented to a jury and all claims should be dismissed,

             The Breach of Contract and Unjust Enrichment Claims Should be Dismissed

             The Named Plaintiffs) breach of contract claim should be dismissed because they cannot
     identify any specific, actionable representation by NYU that was breached. New York law
     recognizes that "the relationship between a university and its students is contractual in nature,"
     Papaspiridakos v. Educ. Affiliates, Inc., No. 10 CV 5628(RJD)(JO), 2013 WL 4899136, at *3
     (E.D.N.Y. Sept. 11, 2013) aff'd 580 Fed, Appx, 17 (2d Cir. 2014) (citation omitted). When a
     prospective student is admitted to a universjty, "an implied contract forms, and the terms of the
     agreement are supplied by the bulletins, circulars and regulations made available to the student."
     Id (quotations and citation omitted). To assert a breach of this implied contract, "specifically
     designated and discrete promises" must be identified. Ward v. New York Univ. , No. 99 CIV.
     8733(RCC), 2000 WL 1448641, at *4 (S.D.N.Y. Sept. 28, 2000) (emphasis added),

              Here, many of the alleged representations cited - such as "world renowned," "strong ties
     to the industry," and ''high level of teaching excellence" - are marketing puffery lacking enough
     specificity to fonn the basis of any breach of an implied contract. See e.g., id (promises such as
     "to provide a great learning environment" and "supervision and teaching by honest and unbiased
     instructors" are "broad pronouncements" that "cannot form the basis for a breach of contract
     claim"); In re Xinhua Fin. Media, Ltd Secs. Litig., No . 07 Civ. 3994(LTS)(AJP), 2009 WL
     464934, at *8 (S.D.N.Y. Feb. 25, 2009) (adjectives "such as 'strong,' 'experienced,' and
     'capable,' ... are nothing more than puffery''). Indeed, the Named Plaintiffs each testified with
     vru:ied definitions for these subjective, immeasurable terms and Plaintiff Hartman conceded that
     at least one of these alleged representations was "slippery" and "tricky" to define. Any remaining
     potentially actionable representations concern academic judgments that would require the Court
     to engage in improper review of pedagogical decision-making by Tisch Asia's administrators and
     faculty. See Papelino v. Albany Coll. ofPharm. a/Union Univ., 633 F.3d 81, 93-94 (2d Cir. 2011);
     P(lladino v. Adelphi Univ., 89 A.D.2d 85, 454 N.Y.S.2d 868, 870-73 (2d Dep't 1982). Tbe
     undisputed record shows that Tisch Asia students received an education commensurate with the
     sister program at Tisch NY and obtained an NYU Tisch School of the Arts Master's degree ("Tisch
     Master's degree"). The law permits no further assessment of NYU' s pedagogjcal choices here,
     Further, the claim for unjust enrichment fails because it is indistinguishable from the breach of
     contract claim and Plaintiffs received the bargained-for benefit of a Tisch Master' s degree. Rabin
     v. Money Life Ins. Co., 387 Fed. Appx. 36, 42 (2d Cir. 2010); One Step Up. Ltd v. Webster Bus.
     Credit Corp., 87 A.D.3d 11 925 N,Y.S.2d 61, 70 (App. Div. 1st Dep't 2011),

                      The Negligent Misrepresentation Claim Should be Dismissed

            Plaintiffs' claim for negligent misrepresentation should be dismissed because the
     undisputed record fails to establish the "special relationship" element of their claim and because it
Ja. 10. 2020
        Case12:45PM                                            No. 011
             1:16-cv-07295-VM-KNF Document 117 Filed 01/13/20 Page     2 3 P. 4
                                                                    3 of


    VENABLELLP
   Honorable Victor Marrero
   January 10, 2020
   Page 3

   is based on the false premise that Tisch Asia was a "five year project." Under New York law, no
   special relationship exists between a university and its students, let alone prospective students, and
   neither the relative! y young age of the Tisch Asia program, nor the pro gram's location in Singapore
   created any duty beyond the purely contractual relationship between NYU and its students. See
   Jeffers v. Am. Univ. of Antigua, 125 ADJd 440, 440-41, 443 (1st Dep't 2015); Ansari v. NY
   Univ., No. 96 CIV. 5280 (MBM), 1997 U.S. Dist. LEXIS 6863, at *2-4, 18 (S.D.N.Y. May 16,
   1997).

           To the extent Plaintiffs' claim is based on the premise that NYU knew Tisch Asia was
   destined to fail because it was a c(five year project," the record demonstrates that this claim is
   entirely false and, moreover, would require this Court to create a new legal tenet requiring colleges.
   and universities to disclose financial data to prospeetive students. And even if this Court did so,
   Plaintiffs' claim would still fail because the record demonstrates that NYU was engaged in
   substantial efforts to sustain Tisch Asia at the time Plaintiffs enrolled and thus Plaintiffs cannot
   show NYU omitted any material information it was obligated to disclose. See Hartford Fire Ins.
   Co. v. Federated Dep 't Stores, Inc., 723 F. Supp. 976,990 (S.D.N.Y. 1989). These efforts included
   years-long negotiations with the Singapore government, culminating in a proposal backed by a
   Singaporean development agency that would have stabilized Tisch Asia's finances. Ultimately,
   and unexpectedly, the highest level of the Singapore government declined to fund the proposal,
   and NYU was forced to close Tisch Asia and immediately annow1ce<l those plans. Since there was
   no special relationship between NYU and its students and NYU did not withhold any material
   information, Plaintiffs' negligent misrepresentation claim should be dismissed.

                                 The Fraud Claim Should be Dismissed

            Plaintiffs' claim for fraud fails because there is absolutely nothing in the re.cord upon which
   a jury could find any intent to defraud Tisch Asia students. See Pension Comm. of Univ. of
   Montreal Pension Plan v. Banc of Am. Sec., LLC, 592 F, Supp. 2d 608, 639 (S.D.N,Y, 2009)
   (granting summary judgment on common law fraud claim under New York law due to lack of
   intent to deceive). Indeed, the record demonstrates the contrary: NYU fully expected Tisch Asia
   to be an enduring program with the backing of the Singapore government, and NYU devoted
   significant effort, financially and otherwise, to develop Tisch Asia and sustain the program through
   its financial difficulties. When NYU ultimately decided to close the program, students were
   immediately infonned and offered an individualized plan through graduation; first-year students
   were offered full tuition refunds, but most turned this offer down and pursued their degrees to
   completion. There are simply no facts to support a claim of fraud.

                                                  Sincerely,
                                                  Isl Michael J. Volpe
                                                  Michael J. Volpe

  cc:     All counsel ofrecord for Plaintiffs (via email).     SO OR~ ERED.        'l-rt.-(/µD-tA,--a:---
                                                                                                     L>,-1,rt:.
                                                                                                          .i4-   ,~
                                                                                                          ~"e-kR'L ~~
                                                               ~_r~~;)J:-rk1t,,_,v_p ;c~,~~~-;_z:.
                                                                1-1~ --- cJ_C)           ~=-
                                                                       DATE           .?"VlCR.RRO. U~.J.
